Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/432117, Attachment System, filed 6/5/19.  Claims 1-17 are pending, with claims 8, 9, 12, and 15-17 withdrawn.  

Election/Restrictions
Applicant's election with traverse of Species F1, C9, and E1 in the reply filed on 1/19/21 is acknowledged.  The traversal is on the ground(s) that the fastening mechanism 150 does not represent a separate species at least because claim 7 claims the pin and depends from claim 1.  This is not found persuasive because the Examiner is not stating that the fastening system itself is a species separate from the rest of the invention. As stated in the election of species, the invention is a combination of a chassis coupler/collar AND fastening mechanism. However, there are several species of the chassis coupler/collar, as well as several species of the fastening mechanism. .
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because in Figure 1, numeral “131” should have a leader line without an arrow and should end touching the bolt which is what 131 is defining. Numeral “130” already defines the clamping mechanism as a whole with a leader line having an arrow.  
The drawings are objected to because the structure of the bolt is different between Figures 1 and 3. In Figure 1, the bolt end appears stepped, but in Figure 3, the bolt end appears to have a constant diameter.
The drawings are objected to because in Figure 1, the pin/pin hole 151/152 appears to be located close to the second end of the chassis coupler element, but in Figure 3 they appear to be at the center of the chassis coupler element.
.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The disclosure is objected to because:
-On page 7, ln 4-5 it is stated that the fastening mechanism 150 is “for fastening the first end portion 112 of the chassis coupler element 110 to the chassis 10”. This is unclear since as shown in the Figures, it is the second end 113 that is connected to the chassis and the first end remains a free end. Additionally, the fastening mechanism 150 does not actually “fasten” the chassis coupler element, but rather just blocks further entry of the chassis coupler element into the hole.
-On page 7, ln 31-32 it is stated that “the first end portion 112 is inserted in a receiving mounting opening 11”. This is unclear since as shown in the Figures it is the second end 113 that is inserted into opening 11.
-On page 8, ln 2, it is stated that “anchor opening 152 arranged in the first end portion 112”. This is unclear since by viewing the figures, the anchor opening is depicted in Figure 1 as being located closer to the second end 113 and in Figure 3 depicted at the center of the chassis coupler.
-On page 8, ln 12-13 it is stated that the first end portion 112 “is shaped to fit in the corresponding mounting opening 11”. This is unclear since it is the second end portion that is inserted into the chassis mounting opening.
-On page 8, ln 18 it is stated that “the first end portion 112 is secured to the chassis”. However, this is unclear since it is the second end portion that is secured to the chassis.
-On page 8, ln 23-32 states that tightening the screw 131 causes the chassis coupler element 110 to be further inserted into the hollow space thereby tightening the 
-On page 9, ln 9-10 it is stated that the shapes selected for Figures 1-2 are an “irregular octagon (square with cut corners)”. This is unclear since an irregular octagon is not a square with cut rounded corners. An irregular octagon is a shape that comprises 8 sides, with unequal sides and angles.
-On page 10, ln 2, reference numeral “612” was used to define a “protruding portion”, but 612 was also used to define a chassis coupler element on line 6.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7, 10, 11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claim 1:
	-A fastening system “for fastening a first end portion of the chassis coupler element” is claimed. This is unclear since it is the second end portion 113 of the chassis coupler element that is inserted into the chassis. Additionally, the chassis coupler element is not “fastened” by the fastening mechanism. The fastening mechanism just blocks further insertion into the chassis.
-It is claimed that the clamping mechanism is “operable to control an insertion length of the second end portion into the hollow space thereby controlling the clamping of the distance element/attachment device and the chassis”. However, by viewing Figure 1, this is not clear. When the second end 113 of the chassis coupler element is inserted through the chassis, it can only be inserted until the chassis engages pin 151. As shown, only a small portion of the second end of the chassis coupler element is 

Regarding Claim 2:
-There is no antecedent basis for “the long axis”.

Regarding Claim 3:
-It is claimed that “at least a portion of the first end portion of the attachment device is shaped to fit in a corresponding mounting opening of the chassis, and wherein the cross-sections of said portion of the first end portion and the corresponding mounting opening are selected to prevent rotation”. However, this is unclear since first, there is no antecedent basis for “the first end portion of the attachment device”. The only first end portion previously claimed is of the chassis coupler element. Secondly, it is the second end portion 113 that fits within the opening of the chassis, not the first end portion.


Regarding Claim 4:
-It is claimed that the clamping mechanism is “arranged via” a screw joint, a bolt joint, or a stud joint. The phrase “arranged via” makes the claim indefinite since it is not clear if the claim is defining the clamping mechanism to be a screw joint, bolt joint, or stud joint, or if the screw joint, bolt joint, or stud joint is in combination with the clamping mechanism.

Regarding Claim 5:
-The phrase “at least one portion that separates the cross-section shape from a circle” is unclear. 

Regarding Claim 6:
-The phrase “a cross-section shape that is separated from the cross-section shape of a circle” is unclear. 

Regarding Claim 7:
-It is claimed that “the first end portion is arranged having an anchor opening”. This is unclear since by viewing Figure 1, it appears that the anchor opening is located close to the second end portion 113, and Figure 3 depicts the anchor opening at the center of the chassis coupler element.



Regarding Claim 11:
-The phrase “with respect to long axis” is unclear. A long axis was not previously claimed. The Examiner suggests, ---with respect to a long axis---.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 5,683,215 to Gaignard et al. (hereinafter ‘Gaignard’).

Regarding Claim 1, as best understood, Gaignard teaches an attachment system for attaching an external component to a chassis of a vehicle, the system comprising: 
at least one attachment device (20; Figures 1-3) comprising: 

a fastening mechanism (72) for fastening a first end portion (lower end of 62; Figure 1) of the chassis coupler element to the chassis when in a mounted position (72 blocks further insertion of 62); 
a distance element (38); and 
a clamping mechanism (28); 
wherein an opposite second end portion (upper portion of 62) of the chassis coupler element (62) is shaped to fit inside a hollow space (58) of the distance element (38), and 
wherein the clamping mechanism (28) is arranged to engage the second end portion of the chassis coupler element (see Figure 2 where 28 engages both the first and second ends of 62) and to be operable to control an insertion length of the second end portion into the hollow space thereby controlling the clamping of the distance element/attachment device and the chassis when the attachment device is in a mounted position (as 28 is screwed 62 is further inserted into 38 as shown between Figures 2 and 3).  

Regarding Claim 4, as best understood, Gaignard teaches the attachment system of claim 1, wherein the clamping mechanism is arranged via a screw joint, a bolt joint, or a stud joint (screw joint 28; Figure 1).  

Regarding Claim 10, as best understood, Gaignard teaches the attachment system of claim 1, further comprising a connection element (26) for interconnecting with the external component (col 3, ln 33-35).  

Claims 1, 4, 10, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2,365,372 (Allen).

Regarding Claim 1, as best understood, Allen teaches an attachment system for attaching an external component to a chassis of a vehicle, the system comprising: 
at least one attachment device comprising: 
an elongated chassis coupler element (7; Figures 2 and 3); 
a fastening mechanism (8) for fastening a first end portion (upper end of 7; Figure 2) of the chassis coupler element to the chassis when in a mounted position (8 blocks further insertion of 7); 
a distance element (10); and 
a clamping mechanism (9); 
wherein an opposite second end portion of the chassis coupler element (7) is shaped to fit inside a hollow space of the distance element (10), and 
wherein the clamping mechanism (9) is arranged to engage the second end portion of the chassis coupler element (via threading; see Figures 2 and 3) and to be operable to control an insertion length of the second end portion into the hollow space (see Figures 2 and 3 where screwing of 9 upon 7 controls how much of 7 is located 

Regarding Claim 4, as best understood, Allen teaches the attachment system of claim 1, wherein the clamping mechanism is arranged via a screw joint, a bolt joint, or a stud joint (screw joint between threads of 9 and 7; Figure 2).  

Regarding Claim 10, as best understood, Allen teaches the attachment system of claim 1, further comprising a connection element (2) for interconnecting with the external component (seat 1).  

Regarding Claim 11, as best understood, Allen teaches the attachment system of claim 10, wherein the connection element (2; Figure 2) is eccentrically positioned with respect to long axis of the chassis coupler element (7; as depicted in Figure 2).  

Regarding Claim 13, as best understood, Allen teaches the attachment system of claim 1, and further comprising a horizontally elongated crossbar (3; Figure 2) which is arranged for interconnecting the two mounting devices (via 2; Figures 1 and 2).  

Regarding Claim 14, as best understood, Allen teaches the attachment system of claim 13 wherein the crossbar (2) is detachably arranged (via 7).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gaignard in view of US 2020/0224690 (Voss).

Regarding Claim 2, as best understood, Gaignard teaches the attachment system of claim 1, bur does not specifically teach wherein a cross-section of at least a portion of the second end portion and a corresponding cross-section of the hollow space of the distance element are selected to prevent mutual rotation of said chassis coupler element and said distance element about the long axis of the chassis coupler element.  However, Voss, which is also drawn to an attachment system having a chassis coupler element (12) inserted into the hollow space of a distance element (14/16) and fastened together via a clamping mechanism (18), further teaches that a cross-section of at least a portion of the second end portion (inserted end of 12) and a corresponding cross-section of the hollow space of the distance element (14/16) are selected to prevent mutual rotation of said chassis coupler element and said distance element about the long axis of the chassis coupler element (depicted as rectangular shaped; Figures 2, 8 and 9; para [0073]-[0074] teaching being rectangular but other 
	
Regarding Claim 3, as best understood, Gaignard teaches the attachment system of claim 1, wherein at least a portion of the first end portion of the attachment device is shaped to fit in a corresponding mounting opening of the chassis (38 and 62 are inserted into opening 22; Figures 1-3). Gaignard does not specifically teach wherein the cross-sections of said portion of the first end portion and the corresponding mounting opening are selected to prevent rotation of said chassis coupler element about the long axis of the chassis coupler element. However, Voss, which is also drawn to an attachment system having a chassis coupler element (12) inserted into the hollow space of a distance element (14/16) through an opening (102; Figure 8) and fastened together via a clamping mechanism (18), further teaches wherein the cross-sections of said portion of the first end portion (inserted portion of 12) and the corresponding mounting opening (102) are selected to prevent rotation of said chassis coupler element about the long axis of the chassis coupler element (depicted as rectangular shaped; Figures 2, 8 and 9; para [0073]-[0074] teaching being rectangular but other shapes possible). Therefore, it would have been obvious before the effective filing date of the 
	
Regarding Claims 5, as best understood, Gaignard teaches the attachment system of claim 1, but does not specifically teach wherein the first end portion has a cross-section shape that contains at least one portion that separates the 2Atty. Dkt. No. 10400-000995-US U.S. Application No. 16/432,117cross-section shape from a circle.  However, Voss, which is also drawn to an attachment system having a chassis coupler element (12) inserted into the hollow space of a distance element (14/16) and fastened together via a clamping mechanism (18), further teaches wherein the first end portion (inserted end of 12) has a cross-section shape that contains at least one portion that separates the 2Atty. Dkt. No. 10400-000995-US U.S. Application No. 16/432,117cross-section shape from a circle (depicted as rectangular shaped; Figures 2, 8 and 9; para [0073]-[0074] teaching being rectangular but other shapes possible). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a rectangular shape as taught by Voss on the attachment system of Gaignard since a rectangular shape would prevent rotation between the connected parts and creates a larger surface area over which the attachment system is able to clamp, thereby making a more secure connection between the elements.

Regarding Claim 6, as best understood, Gaignard teaches the attachment system of claim 1, but does not specifically teach wherein the second end portion has a cross-section shape that is separated from the cross-section shape of a circle.  However, Voss, which is also drawn to an attachment system having a chassis coupler element (12) inserted into the hollow space of a distance element (14/16) and fastened together via a clamping mechanism (18), further teaches wherein the second end portion has a cross-section shape that contains at least one portion that separates the 2Atty. Dkt. No. 10400-000995-US U.S. Application No. 16/432,117cross-section shape from a circle (entire structure of 12 depicted as rectangular shaped; Figures 2, 8 and 9; para [0073]-[0074] teaching being rectangular but other shapes possible). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a rectangular shape as taught by Voss on the attachment system of Gaignard since a rectangular shape would prevent rotation between the connected parts and creates a larger surface area over which the attachment system is able to clamp, thereby making a more secure connection between the elements.



Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US2010/0284760 teaches a fastener with a non-circular cross-section for preventing rotation between the connected elements.
The remaining prior art cited all teach attachment systems that pass through an opening of a structure, with one element being inserted into a hollow space of an opposite element and secured together with a clamping arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632